Title: Robert B. Sthreshly to Edmund Bacon, 13 October 1813
From: Sthreshly, Robert B.
To: Bacon, Edmund


          Sir  October 13 1813
          on reflecting upon your offer considering it to be a good one I have determined to take it That is you may have your choise either to give me the 19/. cash or 20/. on the—160 Days this you can determine me either by the bearer John who is going to mill or by some other opportunity in the course of the Day the corn to be taken from the Stack in the
			 course of D November and early in December my head man Seems to think I shall certainly have 100. Blls for sale but in case of an accident we will say from 80 to 100 Blls
          I am Sir your most obtRobert B. Sthreshly
        